internal_revenue_service number release date index number ----------------------------- -------------------------------------------- ------------------------- ----------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp2 plr-116437-15 date date legend ------------------------- -------------------------------------------------------- ------------------------------------------------------------- ------- ------- college plan x church state year a religious tradition -------------------------- directory m number a number b number c number d number e number f number g number h number i date a date b -------------------------------------------------------------------- ----------- -- ---- ---- -- --- -- ---- --- ----------------- ------------------------ dear ---------------------- this responds to your letter dated date submitted on your behalf by your authorized representatives in which you request a ruling that plan x is a church_plan within the meaning of sec_414 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury plr-116437-15 college is a private not-for-profit college of the church college was formed under the not-for-profit corporation laws of state and is exempt from tax under sec_501 college was founded in year a college is an official institution_of_higher_education of church college is listed in directory m and is also listed as a church college on its website and on church’s website college is dedicated to challenging and nurturing students for lives of leadership and service as a spirited expression of their faith and learning college embraces certain teachings and writings that are central to religious tradition which have been formalized by church college has accepted these teachings and writings as its official doctrine and represents that it shares common religious bonds and convictions with church church has adopted a constitution and bylaws in which its colleges and universities are described church bylaw number a states the relationship of this church to its colleges and universities shall be guided by policies fostering educational institutions dedicated to the religious tradition wherein such institutions are an essential part of god’s mission in the world faithful to the will of god as institutions providing quality instruction in religion and a lively ministry of worship outreach and service diligent in their preparation of leaders committed to truth excellence and ethical values and pledged to the well-being of students in the development of mind body and spirit article number b of college’s restated articles of incorporation includes the following statement of college’s purpose and affiliation with church the corporation shall operate a coeducational liberal arts college of church or its successor sections number c and number d of the bylaws of college include the following statements of the college’s religious mission and vocation college is dedicated to challenging and nurturing students for lives of leadership and service as a spirited expression of their faith and learning college helps students discover and claim their callings-connecting their learning with faith and values their understanding of themselves and their gifts their perspective on life and the future and the opportunities for participating in church community and the larger society in purposeful and meaningful ways plr-116437-15 article number g of college’s articles of incorporation provides that the members of college include the members of the church assembly the officers of church and the members of the board_of regents of college board the regular meetings of the members of college are held at the same place as the church wide assemblies of church at a time designated by the bishop of church the presiding officer of the church wide assembly of church presides at the meeting of the members of college section number e of the bylaws of college states that the corporation is managed by board which is composed of a minimum of persons and a maximum of persons article number f of the articles of incorporation of college requires at least of the regents to be members of a church congregation in nomination of persons to be considered for membership on board board consults with church bishops in the synods of regions number b and number g of church section number h of the bylaws of college provides that board has the power and authority to appoint or remove the president of college who in turn must be a member of a church congregation or another church body that has a relationship of full communion with church the president of college shall be responsible to board shall serve as the executive head of college and shall have the administrative responsibility for all the affairs of college article number i of the articles of college dictates that in the event of college’s dissolution its assets shall revert to church or to a tax-exempt_organization designated by church college has maintained and sponsored plan x a defined contribution retirement_plan established as a b tax-deferred annuity program since date b the vice president for finance administration and the director of human resources payroll are primarily responsible for the day-to-day ministerial administration of plan x they report to the retirement_plan subcommittee of board which is responsible for the overall administration of plan x the subcommittee is comprised of five members of board including the president of college and board chair the vice president for finance administration and the director of human resources payroll staff the subcommittee all of the members of the subcommittee are members of church congregations plan x covers active and former employees of college no other persons are eligible to participate in plan x none of the eligible employees are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and none of the eligible employees that participate in plan x are employees of for-profit entities in accordance with revproc_2011_44 notice to interested persons with reference to plan x was provided on date b plr-116437-15 sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons plr-116437-15 in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 by virtue of the organization’s control by or association with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case college a state not-for-profit corporation is an organization described in sec_501 that is tax exempt under sec_501 college is listed in directory m the directory for church the management and direction of the business and affairs of college is vested in board at least of whose members must be members of a church congregation and whose nomination to board is done in consultation with church officials as described above various sections of the articles of incorporation and bylaws of college demonstrate that college shares common religious bonds and convictions and is associated with church in light of the relationship between church and college we conclude that college is associated with a church or a convention or association of churches within the meaning of sec_414 in addition the employees of college who are eligible to participate in plan x meet the definition of employee under sec_414 and they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is associated with a church or a convention or association of churches plan x is administered by the retirement_plan subcommittee the principal responsibility of the subcommittee is to administer plan x the members of the subcommittee include the president of college who must be a member of a church congregation or a church body with a relationship of full communion with church and members of board who are nominated in consultation with church officials all of the members of the subcommittee are members of church congregations based on these facts we find that the subcommittee shares common religious bonds and convictions with church and is associated with church because the subcommittee is associated with church we conclude that the subcommittee is an organization described in sec_414 based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of sec_414 plr-116437-15 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely s laura b warshawsky senior tax law specialist qualified_plans branch tax exempt government entities
